Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. [US PGPUB 20190279930] (hereinafter Hong).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 15, Hong teaches a semiconductor device comprising:
a substrate (101, Para 26);
a first isolation (material 107b between leftmost and middle fin 105, Para 30, Fig. 1A/B) on the substrate (Fig. 1A/B);
a second isolation (material 107b between rightmost and middle fin 105, Para 30, Fig. 1A/B) on the substrate (Fig. 1A/B);
a fin (middle fin 105, Para 26) on the substrate (Fig. 1A/B), and between the first isolation and the second isolation (Fig. 1A/B);
a first epitaxial source/drain (left material 110, Para 34, Fig. 1A) on the fin (Fig. 1A/B);
a second epitaxial source/drain (right material 110, Para 34, Fig. 1A) on the fin (Fig. 1A/B);
a gate structure on the fin (middle GS1, Para 34), the first isolation, and the second isolation, and between the first epitaxial source/drain and the second epitaxial source/drain (Fig. 1A), wherein the gate structure extends in a first direction (Fig. 1A –vertical direction);
a first contact (CS1, Para 33) on the first epitaxial source/drain (Fig. 1A), wherein the first contact extends in the first direction (Fig. 1A);
a second contact (CS4, Para 33) on the second epitaxial source/drain (Fig. 1A), wherein the second contact extends in the first direction (Fig. 1A);
a first upper contact (191/195A, Para 51) electrically connected to the first contact, wherein the first upper contact extends in a second direction intersecting the first direction (Fig. 1A, 3D structure); and
a second upper contact (191/195D, Para 51) electrically connected to the second contact, wherein the second upper contact extends in the second direction (Fig. 1A, 3D structure),
wherein the gate structure is between the first contact and the second contact (Fig. 1A),
wherein the first contact comprises a first end contacting the first upper contact and a second end contacting the first epitaxial source/drain (Fig. 1B),
wherein the second contact comprises a third end contacting the second epitaxial source/drain and a fourth end contacting the second upper contact (Fig. 1B),
wherein the second end of the first contact is spaced apart from the second upper contact in the first direction (Fig. 1A), and
wherein the third end of the second contact is spaced apart from the first upper contact in the first direction (Fig. 1A).

Regarding claim 18, Hong teaches a semiconductor device further comprising:
a first layer (161, Fig. 1B) on the first isolation, the first epitaxial source/drain, and the second isolation, wherein the first layer comprises a first portion, a second portion and a third portion (Fig. 1B), wherein the
first portion of the first layer contacts the first isolation (Fig. 1B), wherein the second portion of the first layer contacts the second isolation (Fig. 1B), and wherein the third portion of the first layer contacts the first epitaxial source/drain (Fig. 1B);
a second layer (162, Fig. 1B) on the first portion of the first layer (Fig. 1B);
a third layer (179, Fig.1B) on the second portion of the first layer (Fig. 1B); and
a fourth layer (171, Fig. 1B) on the second layer, the third portion of the first layer, and the third layer (Fig. 1B).

Regarding claim 19, Hong teaches a semiconductor device wherein from a top view, the first contact and the second contact are misaligned to each other (Fig. 1A).

Regarding claim 20, Hong teaches a semiconductor device wherein the second end of the first contact does not contact the second upper contact, and wherein the third end of the second contact does not contact the first upper contact (Fig. 1B).

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising:
wherein from a top view, the first fin, the second fin, and the third fin are between the first upper contact and the second upper contact (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising:
a first upper contact crossing the gate structure and electrically connected to the first contact;
a second upper contact crossing the gate structure and electrically connected to the second contact (as claimed in claim 9), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819